Citation Nr: 1307886	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  06-27 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a disability manifested by generalized joint pain, to include fibromyalgia.

2.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating higher than 10 percent for bilateral metatarsalgia.

4.  Entitlement to an initial compensable rating for tinea pedis with onychomycosis.

5.  Entitlement to an initial rating higher than 10 percent for a small hiatal hernia.

6.  Entitlement to an initial rating higher than 10 percent for degenerative disc disease of the lumbar spine.




WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to December 1982, September 1990 to May 1991, and December 2003 to January 2005.  He received the Army Commendation Medal.  He served in Southwest Asia from November 1990 to January 1991.

These matters initially came before the Board of Veterans' Appeals (Board) from April 2006 and April 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In the April 2006 decision, the RO denied entitlement to service connection for joint pain.  The RO also granted service connection for a small hiatal hernia with positional reflux and assigned an initial noncompensable disability rating, effective January 10, 2005.

In the April 2010 decision, a Decision Review Officer (DRO) made the following decisions:  granted service connection for PTSD and assigned an initial 30 percent disability rating, effective January 10, 2005; granted service connection for bilateral metatarsalgia and assigned an initial 10 percent disability rating, effective January 1, 2005; granted service connection for tinea pedis with onychomycosis and assigned an initial noncompensable disability rating, effective January 10, 2005; granted service connection for degenerative disk disease of the lumbar spine and assigned an initial 10 percent disability rating, effective January 10, 2005; and assigned an initial 10 percent disability rating for a small hiatal hernia, effective January 10, 2005.  The Board notes that the effective date of service connection for bilateral metatarsalgia is currently January 1, 2005 (which is noted in the April 2010 decision as being the day following the Veteran's discharge from service); however, the day following his discharge from service is January 10, 2005.

In November 2006 and March 2012, the Veteran testified at hearings before a DRO at the RO and before the Board (Travel Board hearing).  Transcripts of these hearings have been associated with his claims file.

In September 2012, the Board remanded these matters for further development.

In a November 2006 letter, the Veteran raised the issues of entitlement to service connection for a liver disability and a bilateral foot disability other than metatarsalgia (including pes planus).  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to an initial rating higher than 70 percent for PTSD and entitlement to an initial rating higher than 10 percent for degenerative disc disease of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current fibromyalgia is the result of his service-connected PTSD.

2.  Since the effective date of service connection, the Veteran's PTSD has been manifested by, at the least, occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.

3.  Since the effective date of service connection, the Veteran's bilateral metatarsalgia has been manifested by bilateral foot pain and tenderness; bilateral foot numbness has been associated with a non service-connected back or neurologic disability, non service-connected pes planus is not associated with the service-connected metatarsalgia, there is no evidence of any claw foot, malunion or nonunion of the tarsal or metatarsal bones, or any other foot injuries related to the service-connected bilateral foot disability, there is no abnormal gait, and the foot symptoms have been no more than moderate.  

4.  Since the effective date of service connection, the Veteran's tinea pedis with onychomycosis has involved less than 5 percent of the entire body and exposed areas and has not required any systemic therapy; there have been no characteristics of disfigurement shown and no evidence of compensable scars.

5.  Since the effective date of service connection, the Veteran's small hiatal hernia has been manifested by heartburn (pyrosis), nausea, regurgitation of stomach acid, epigastric pain and burning, gas, and bloating; there has been no dysphagia or considerable to severe impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for service connection for fibromyalgia are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

2.  The criteria for at least an initial 70 percent rating for PTSD have been met since January 10, 2005.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2012).

3.  The criteria for an initial rating higher than 10 percent for bilateral metatarsalgia have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes (DC) 5276-5284 (2012).

4.  The criteria for an initial compensable rating for tinea pedis with onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Code (DC) 7813 (2012).

5.  The criteria for an initial rating higher than 10 percent for a small hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.114, Diagnostic Code (DC) 7346 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

As the Board is granting the claim of service connection for fibromyalgia, the claim is substantiated, and there are no further VCAA duties as to this issue.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

The appeal for higher initial ratings for PTSD, bilateral metatarsalgia, tinea pedis with onychomycosis, and a small hiatal hernia arises from the Veteran's disagreement with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  
The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The Board is granting an initial 70 percent rating for PTSD since the effective date of service connection and is remanding the appeal for additional development prior to determining whether the Veteran meets the criteria for the maximum schedular rating for PTSD.  There is no further notice or assistance needed to assist the Veteran in substantiating the aspect of his appeal decided in this decision with regard to his PTSD.

As for the remaining higher initial rating issues being decided at this time, the VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2012) impose the following two distinct duties on VA employees, including Board personnel, in conducting hearings:  the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's November 2006 and March 2012 hearings, the DRO and the undersigned identified the issues on appeal at the time of their respective hearings, asked the Veteran about the symptoms and history of his bilateral metatarsalgia, tinea pedis with onychomycosis, and hiatal hernia, and asked him about any treatment received for these disabilities to ensure that all relevant records were obtained.  The Veteran provided testimony as to the symptoms and history of his disabilities and the treatment received for these disabilities, and has submitted additional evidence during the course of the appeal.  Thus, he has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  Also, the Board subsequently remanded all issues on appeal to attempt to obtain additional evidence (i.e. VA and private treatment records) suggested by the hearing testimony.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, pertinent service personnel records, all of the relevant identified post-service VA treatment records, and some of the relevant identified post-service private medical records.  In addition, the Veteran was afforded VA examinations for bilateral metatarsalgia, tinea pedis with onychomycosis, and hiatal hernia.

Although the most recent VA examination for the Veteran's service-connected hiatal hernia took place in 2008, he has not reported any change in the disability since then, and the record does not otherwise show any changes.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time does not trigger need for a new VA examination, absent evidence of a change in the disability).

When a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, VA may be required to provide a medical examination during the period of recurrence in order to provide a proper disability rating. Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  In Ardison, the Court found that an examination during the remission phase of the condition did not "accurately reflect the elements of the present disability."  Id.

In this case, the Veteran has reported that the symptoms of his service-connected tinea pedis with onychomycosis undergo periods of exacerbation.  For example, during a July 2008 VA examination he reported he experienced "intermittent" skin problems with his feet.  There is, however, no clinical evidence of any periods of exacerbation of the service-connected skin disease during the claim period and the Veteran has not reported any specific or predictable periods during which flare ups of symptoms occur.  Given this history, it would be difficult, if not impossible to schedule an examination during a period of exacerbation.  See Voerth v. West, 13 Vet. App. (1999) (feasibility of scheduling an examination during an exacerbation is a factor in determining whether VA has a duty to provide such an examination).

In September 2010, the Veteran submitted records of treatment for gastrointestinal problems by Ulric D. Duncan, M.D.  Moreover, during the March 2010 hearing he reported that he received treatment for his service-connected hernia from Dr. Duncan.  In its September 2012 remand, the Board instructed the AOJ to, among other things, obtain all relevant treatment records from the VA Medical Center in Memphis, Tennessee, dated since April 6, 2010; ask the Veteran to identify any additional private treatment records for hiatal hernia since 2010; and take all necessary steps to obtain any additional sufficiently identified private treatment records for which appropriate release forms were submitted.

As explained above, all available relevant post-service VA treatment records have been obtained and associated with the claims file.  In a September 2012 letter, the Veteran was asked to identify any outstanding VA and private treatment records pertaining to treatment for hiatal hernia since 2010 and to complete the appropriate release forms so as to allow VA to obtain any such private treatment records.  Copies of the appropriate release forms (VA Form 21-4142) were included with the letter.  The Veteran did not specifically respond to the September 2012 letter.  

Thus, although the evidence reflects that there may be additional records from Dr. Duncan that have not yet been obtained, VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran did not submit the appropriate release form so as to allow VA to obtain any additional relevant treatment records from Dr. Duncan or any other private treatment provider, VA has no further duty to attempt to obtain any additional private treatment records.  

Hence, the AOJ substantially complied with all of the Board's September 2012 remand instructions and VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the issues being decided at this time.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  VA has amended 38 C.F.R. § 3.310 to reflect that it will not concede aggravation unless certain additional conditions are met.  38 C.F.R. § 3.310(b).  As service connection for fibromyalgia is not being granted on the basis of aggravation by a service-connected disability, it is not necessary to determine which version of 38 C.F.R. § 3.310 is applicable in this case.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, No. 2011-7184, 2013 WL 628429, at *6 (Fed. Cir. Feb. 21, 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, there are conflicting medical opinions as to whether the Veteran's multiple joint pains are due to a known diagnosis, namely fibromyalgia.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

A May 2008 VA examination report includes a diagnosis of fibromyalgia.  The physician who conducted the examination reasoned that although the Veteran did not have the tender points typical of the fibromyalgia syndrome, he experienced many of the associated complaints, including difficulty in concentrating, recurrent headaches, sleep disturbance, and pains in numerous parts of the his body both above and below the waist that had been persistent over several years.  The dyesthesias that he experienced, including the pain in his hands and feet, were commonly seen in people with fibromyalgia and were therefore likely to be related to the disorder.  Moreover, he experienced poor sleep hygiene with an inability to fall asleep and frequent awakenings during the night, as well as frequent headaches.  Such symptoms were characteristic of fibromyalgia syndrome.

The physician who conducted an August 2008 VA examination opined that there was nothing during the examination that would indicate that the Veteran had fibromyalgia.  He explained that there were no areas of tenderness to palpation which would be consistent with fibromyalgia.  Thus, the examiner did not consider the Veteran as having fibromyalgia.

The May and August 2008 opinions were based upon examinations of the Veteran and a review of his medical records and reported history, and they are accompanied by rationales that are not inconsistent with the evidence of record.  Thus, these opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

At the very least, the May and August 2008 opinions are equally probative as to the whether the Veteran's generalized joint pain is due to fibromyalgia.  Therefore, the evidence is at least in relative equipoise as to whether the Veteran has current fibromyalgia.  Resolving all reasonable doubt in his favor, the Board concludes that he experiences current fibromyalgia.  Thus, a current disability manifested by generalized joint pain has been demonstrated.

With respect to the etiology of the fibromyalgia, the examiner who conducted the May 2008 VA examination opined that the disability was likely ("at least as likely as not") caused by or a result of the Veteran's diagnosed depression and PTSD.  He explained that although fibromyalgia, depression, and PTSD were separate clinical entities, they frequently occurred together and the exact relationship was not known.  It was felt by most experts that they probably did not cause one another, but there was substantial variation and opinion regarding this problem.

The May 2008 opinion was based upon an examination of the Veteran and a review of his medical records and reported history, and it is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, this opinion is entitled to substantial probative weight.  See Id.  There are no opinions contrary to the May 2008 opinion with respect to the etiology of the Veteran's diagnosed fibromyalgia.

In sum, the preponderance of the evidence reflects that the Veteran has a current disability manifested by generalized joint pain, namely fibromyalgia, and that this disability was caused, at least in part, by his service-connected PTSD.  In light of this evidence and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for fibromyalgia have been met.  Hence, service connection is granted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.

Higher Initial Ratings

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.
Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

PTSD

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411 according to the General Rating Formula for Mental Disorders.  Under the General Rating Formula, a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004);
Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 
The Board has considered the GAF scores assigned during the claim period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Also, GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

The GAF score, however, assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

VA treatment records dated from March to June 2005 and the Veteran's May 2005 claim (VA Form 21-526) include reports of stress, difficulty sleeping, nightmares, depression, anhedonia, impaired concentration, hypervigilance, a hyperstartle response, anger, irritability, and social isolation.  The Veteran reported that he had to talk to himself "to keep from doing something to some one or [himself]" and that he had been prescribed medication for depression.  He had been married to his second wife for 18 years, but experienced marital difficulties due to his irritability and anger.  For example, he was unable to discuss disagreements with his wife and caused her fear due to his mood.  He had several children from both marriages, including a son from a previous relationship.  He was reportedly very much a part of his son's life and kept in touch with him regularly.  He was employed full time as a police detective, but had "lost the edge" since returning from service and had a difficult time at work.  For example, he had failed a qualifying evaluation for the first time in his career and had poor focus and concentration.  He was active in his church and enjoyed yard work and cooking.

Examinations revealed that the Veteran was neatly and casually dressed and groomed, had clear speech and good eye contact, was self-reflective, had intact memory, and did not experience any thought disorders or delusions.  However, he was stressed, depressed, disillusioned, irritable, and paranoid, had a flat affect, soft speech, and a nervous twitch, and did not volunteer much information (although he was willing to answer questions).  Diagnoses of unspecified adjustment reaction, insomnia, and depression were provided.

A report of a VA examination dated in September 2005 reveals that the Veteran reported night sweats, nightmares, depression, difficulty sleeping, anger, poor concentration, occasional auditory hallucinations and suicidal ideations, and feelings of hopelessness.  He was diagnosed as having unspecified adjustment reaction/depression/PTSD.

During an October 2005 VA psychiatric examination the Veteran reported that he experienced 4 to 5 nightmares each week, difficulty sleeping, anxiety, depression, intrusive thoughts about combat experiences in service, social withdrawal and isolation, pessimism about the future, hypervigilance, impaired concentration, decreased energy, a loss of interest in usual activities, occasional suicidal ideation, irritability, and anger.  There were no flashbacks or homicidal ideations and there was no history of suicide attempts.  He had been married for 18 years, but experienced marital difficulties due to his temper and had "struck his wife on a couple of occasions."  He had been employed as a police detective ever since his return from service, but experienced difficulty at work and was unable to adequately perform his job duties.  He had "very little social activity" other than his job.  His psychiatric symptoms were treated with therapy and medication.

Examination revealed that the Veteran was appropriately dressed and groomed, alert, and fully oriented.  His speech and psychomotor activity were normal, he did not express any suicidal or homicidal ideations, there was no evidence of hallucinations, delusions, or formal thought disorder, and cognitive functioning was unimpaired.  He was, however, somewhat quiet and non-spontaneous, his affect was blunted, his mood was dysphoric, and his insight and judgment were fair.  The Veteran was diagnosed as having PTSD of moderate severity and a GAF score of 50 was assigned, indicative of serious impairment.

The physician who conducted the October 2005 VA examination concluded that the Veteran's PTSD appeared to be moderate in severity in that it caused moderate occupational and social impairment.  Specifically, he experienced difficulties at work and received reprimands, despite the fact that he had never experienced such employment problems in the past.  Also, his relationships with his wife and youngest son were impaired due to frequent arguments and fights.

VA treatment records dated from June 2006 to May 2008, a November 2006 statement from the Veteran, his testimony during the November 2006 DRO hearing, a March 2008 letter from a VA psychiatrist, and a May 2008 VA examination report indicate that the Veteran reportedly experienced night sweats, nightmares, paranoia, auditory and visual hallucinations, suicidal ideations, intrusive thoughts of service, social isolation, impaired sleep, poor concentration, memory loss, feelings of hopelessness, anger, anxiety, depression, occasional panic attacks, irritability, hypervigilance, flashbacks, a sense of foreshortened future, and a loss of interest or participation in activities.  His relationship with his wife was strained and he was feared by his wife due to his mood.  Also, due to his sleep difficulties he slept separately from his wife and his prescribed medications affected his sex drive.  His relationship with his son was similarly impaired due to his mood.  For example, on one occasion he grabbed his son, threw him around, and shook him during an argument.  

The Veteran remained employed as a police detective, but he experienced difficulties because certain situations at work triggered flashbacks and intrusive thoughts of service, he did not trust himself to react appropriately in certain situations, he had difficulty qualifying for weapons training because he was unable to tolerate noise at the firing range, and he experienced overall stress and dissociation.  The VA psychiatrist who submitted the March 2008 letter stated that the Veteran's psychiatric symptoms caused significant distress and impairment in his occupational functioning.

Examinations revealed that the Veteran was casually dressed and adequately groomed and was cooperative with examiners.  There were no apparent suicidal or homicidal ideations, psychosis, or thought disorder and the Veteran was fully oriented.  However, he had a subdued/dysphoric mood, had a depressed/subdued affect, and was irritable.  Diagnoses of depression and PTSD were provided.

A June 2008 VA examination report reveals that the Veteran reported depression, decreased appetite, energy level, and libido, suicidal ideation, tearfulness, nightmares, hypervigilance, intrusive memories of service, flashbacks, panic attacks, anger, agitation, detachment from family and friends, a decreased interest in participation in activities he once enjoyed, a sense of a foreshortened future, impaired sleep, irritability, a hyperstartle response, impaired concentration, paranoia, and feelings of guilt, hopelessness, and helplessness.  His family relationships were impaired due to his outbursts of anger.  Also, although he remained employed full time in law enforcement, he experienced problems at work because various situations triggered intrusive thoughts and flashbacks.

Examination revealed that the Veteran was alert and fully oriented and that he was neatly dressed in casual attire.  Thoughts were logical and goal oriented with no evidence of looseness of association or flight of ideas and there were no active suicidal or homicidal ideations.  His grooming and hygiene  were fair, his mood was depressed, his affect was blunted, his attention and concentration were occasionally limited (with some poor recall for specific dates), and his insight and judgment were fair.  Mental status testing revealed severe symptoms of depression, including feelings of sadness, pessimism, loss of pleasure, feelings of guilt and punishment, self dislikes, self criticalness, suicidal thoughts or wishes, crying, agitation, loss of interest, and feelings of worthlessness.  Moderate symptoms included feelings of past failure, indecisiveness, loss of energy, changes in sleep pattern, irritability, decreased appetite, concentration difficulty, tiredness or fatigue, and loss of interest in sex.  The Veteran was diagnosed as having PTSD and major depressive disorder, and a GAF score of 48 was assigned, indicative of serious impairment.

The examiner who conducted the June 2008 VA examination opined that based upon examination of the Veteran and a review of his medical records, his PTSD and major depression symptoms resulted in moderate to severe deficiencies in the areas of work, family relations, judgment, thinking, and mood.  His PTSD symptoms had the most impact on his social and occupational functioning.

VA treatment records dated from June 2008 to December 2011, a March 2009 letter from VA medical professionals, and a March 2009 statement by the Veteran include reports of nightmares, night sweats, crying spells, sleep difficulties, panic attacks, hypervigilance, a hyperstartle response, hyperarousal, social isolation, flashbacks, depression, decreased concentration, anger, poor energy, irritability, difficulties with interpersonal relationships at home and work, auditory hallucinations, occasional suicidal/homicidal ideations, and thoughts of harming others.  Such symptoms were treated with medication and therapy.  The Veteran remained employed in law enforcement, but he still experienced challenges at work because he had to interact with the public, he was exposed to situations which reminded him of traumatic events in service, and he was concerned about how he would react in certain stressful situations.  He continued to attend church.

Examinations revealed that the Veteran was pleasant, cooperative, alert, oriented, and adequately dressed and groomed.  He made fair eye contact.  There were no suicidal or homicidal ideations, there was no evidence of psychosis or thought disorder, speech was normal in tone, range, and content, and there were no signs of any delusions or auditory or visual hallucinations.  Also, there were no perceptual disturbances.  However, the Veteran's mood was dysphoric/depressed/irritable and his affect was restricted and depressed.  Diagnoses of chronic PTSD, depression, and panic disorder not otherwise specified were provided and GAF scores of 50 to 53 were assigned, indicative of serious to moderate impairment.

During a January 2012 VA examination, the Veteran reported recurrent and intrusive distressing recollections of traumatic experiences in service, chronic sleep impairment, nightmares, crying spells, low self esteem, energy, and motivation, irritability, anger, hypervigilance, impaired concentration, a hyperstartle response, social isolation, suicidal ideation, a feeling of detachment from others, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a worklike setting), a restricted affect, a sense of a foreshortened future, suspiciousness, anxiety, depression, and feelings of helplessness and hopelessness.  He remained married to his wife of 24 years and reported that they occasionally got along, but sometimes did not.  He had good relationships with his children.  He was employed full time in law enforcement and spent time at home helping around the house, cooking, and attending church.  He did not have any other hobbies.

Examination revealed that the Veteran was casually dressed, appropriately groomed, pleasant, and cooperative.  He was alert and fully oriented, there was no overt evidence of any psychoses, his speech was appropriate, he maintained good eye contact, and there was no tangentiality, circumstantiality, flight of ideas, or loosening of associations to his speech.  Also, his thought processes were linear and logical.  However, he reported that his mood was depressed and anxious, his affect was restricted, he experienced occasional auditory and visual hallucinations, and he reported feelings of paranoia during the examination.  The Veteran was diagnosed as having PTSD and a GAF score of 53 was assigned, indicative of moderate impairment.  The psychiatrist who conducted the January 2012 VA examination opined that the Veteran's symptoms of depression were encompassed by the diagnosis of PTSD.  Also, she concluded that the Veteran's psychiatric symptoms approximated the criteria for a 10 percent rating under DC 9411.

VA treatment records dated from February 2012 to January 2013, the Veteran's testimony during the March 2012 Board hearing, and a March 2012 statement from the Veteran's friend reflect that he experienced occasional panic attacks, nightmares, auditory hallucinations, anxiety, depression, occasional suicidal ideation, sleep impairment, isolation from family and friends, re-experiencing, avoidance, hyperarousal, and intrusive thoughts of service.  He was married and had children and grandchildren.  With respect to his marriage, he reported that there were good times and bad times and that his wife had gotten used to his mood.  Although he maintained good relationships with his children and grandchildren, he was occasionally irritable with them.  Also, he remained employed full time in law enforcement, but his psychiatric symptoms were exacerbated by his job duties.  As a result, he often had to leave situations at work to regain his composure and he was concerned that he would become overly aggressive during a shootout.

Examinations revealed that the Veteran was neatly dressed and well groomed, alert, and fully oriented.  His speech was clear and his memory, insight, and judgment were all intact.  There were no psychotic symptoms observed.  However, his mood was mildly dysphoric, his affect was constricted and mildly depressed, there was occasional increase in motor activity due to anxiety, and his thoughts were preoccupied with PTSD symptoms.  Diagnoses of PTSD, depression, and dysthymia were provided and a GAF score of 51 was assigned, indicative of moderate impairment.

Initially, the Board notes that the Veteran has been diagnosed as having non service-connected psychiatric disabilities, including depression, dysthymia, adjustment reaction, and panic disorder.  Where, however, an examiner is unable to distinguish the symptoms of a service-connected disability from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).  

In this case, there is no evidence to clearly distinguish the symptoms of the Veteran's service-connected PTSD from his other diagnosed non service-connected psychiatric disabilities.  Moreover, the examiner who conducted the January 2012 VA examination opined that the Veteran's symptoms of depression were encompassed by the diagnosis of PTSD.  Thus, the Board will attribute all of the Veteran's psychiatric symptoms to PTSD for the purposes of assessing the severity of that disability.  Id. 

Although the examiner who conducted the January 2012 VA examination opined that the Veteran's psychiatric symptoms approximated the criteria for a 10 percent rating under DC 9411 and his psychiatric disability has been described as moderate on various occasions, the above evidence nonetheless reflects that he has exhibited deficiencies in most of the areas needed for a 70 percent rating for PTSD since the effective date of service connection.  Although he has remained employed full time in law enforcement, he has consistently reported problems at work due to his psychiatric symptoms, including a decrease in the quality of his work performance and difficulties qualifying in certain necessary skills.  He has been married throughout the entire appeal period and has maintained relationships with his children.  He, however, has reported marital problems due to his irritability and anger, has been involved in physical altercations with his wife and children due to such symptoms, and has been socially isolated from his family.  

Moreover, the Veteran has experienced such symptoms as occasionally impaired judgment, impaired concentration, difficulty sleeping, nightmares, flashbacks, intrusive thoughts about in-service trauma, suicidal ideation, anxiety, depression, hypervigilance, a hyperstartle response, and panic attacks.  These findings are indicative of deficiencies in the areas of work, family relations, judgment, thinking, and mood.

In sum, the Veteran has experienced impairment in most of the areas needed for a 70 percent rating under DC 9411 since the effective date of service connection and the majority of the GAF scores assigned throughout the appeal period are indicative of serious impairment.  Accordingly, the Board finds that at least an initial 70 percent rating for PTSD is warranted since the effective date of service connection.  Hence, the appeal is granted to this extent at this time.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9411.

Bilateral Metatarsalgia

The Veteran's bilateral metatarsalgia is currently rated under 38 C.F.R. § 4.71a, DC 5279 as anterior metatarsalgia (Morton's disease).  Under DC 5279, a 10 percent rating is warranted for unilateral or bilateral anterior metatarsalgia.  38 C.F.R. § 4.71a, DC 5279.  This is the maximum schedular rating for metatarsalgia under this diagnostic code.  Id. 

A higher rating is possible under DC 5284 for other injuries of the foot.  Under DC 5284, a 20 percent rating is warranted for a moderately severe foot injury, a 30 percent rating is warranted for a severe foot injury, and a 40 percent injury is warranted for actual loss of use of the foot.  38 C.F.R. § 4.71a, DC 5284.

Additionally, higher ratings are possible for acquired flatfoot (DC 5276), acquired claw foot (pes cavus) (DC 5278), and malunion or nonunion of the tarsal or metatarsal bones (DC 5283).  Hence, the Board will address whether any other diagnostic code is appropriate in this case.

During a September 2005 VA examination, the Veteran reported a flat foot deformity in both feet and numbness at the top of the left foot; however, there was no pain, fatigability, or weakness of the feet.  He did not use any inserts, corrective devices, braces, or any assistive device to walk with respect to his feet, and pain did not limit his ambulation.  He was not receiving any treatment for flat feet.

Examination revealed that the Veteran walked with a non-antalgic gait and that he could tandem gait without difficulty.  There was a mild bilateral pes planus which was symmetrical and passively correctable in a non-weight bearing position.  The alignment of the Achilles tendon was approximately 20 degrees  of valgus bilaterally.  There was no pain on manipulation of the hind foot, the hind foot was passively manipulatable to a neutral position, and there was no evidence of abnormal weight bearing with regards to either foot.  

Additionally, there was excellent motion of the ankle and hind foot and ranges of motion were recorded bilaterally as dorsiflexion to 40 degrees and plantar flexion to 30 degrees.  The subtalar joints were supple with 20 degrees to 30 degrees of motion bilaterally with no pain.  Overall, there was no pain with ranges of motion of either foot and no pain or additional limitation of motion with repetitive use.  There was no pain on standing and the Veteran was able to perform a doubt footed and single footed toe rise on standing without difficulty.  His hind foot inverted normally.  Also, there was no soft tissue swelling, tenderness to palpation about the posterior tibias on either foot, edema, or weakness with respect to the posterior tibias on either foot.  X-rays of the feet revealed a mild pes planus, but no acute bony or soft tissue abnormalities.  The Veteran was diagnosed as having congenital bilateral pes planus which could easily be treated with a foot insert.

VA treatment records dated from September 2006 to November 2007, the Veteran's November 2006 statement, and his testimony during the November 2006 hearing include reports of bilateral pes planus and foot numbness.  An examination revealed that the Veteran's feet were within normal limits and that sensation in the feet was normal.  The Veteran was diagnosed as having pes planus.

Reports of VA examinations dated in May 2008 reflect that the Veteran reported bilateral foot pain.  Examinations revealed that his posture and gait were normal and that he did not use any ambulatory aids.  Pedal pulses were palpable, there was no pedal edema, and there was normal range of motion of the feet.  A diagnosis of pes planus was provided.

During an August 2008 VA examination, the Veteran reported pain in the balls of his feet (more on the right) after prolonged ambulation.  There was also foot numbness, but this was reportedly related to a separately diagnosed back disability.  The Veteran had been treated with an orthosis that he wore in his boots, but it was not being worn at the time of the examination.  He also wore prescription shoes which significantly improved his symptoms.  There was no popping, clicking, or feelings of laxity in the feet.

Examination of the feet revealed that there was no tenderness to palpation about the ankle, hindfoot, or midfoot, no tenderness to palpation along the metatarsal area of the right foot, and no tenderness to palpation along the forefoot of the left foot.  The Veteran, however, complained of pain in the metatarsal area of the right foot with ambulation.  There was very mild pes planus, but no Achilles or oscalsis malalignment.  The pes planus was correctable, both actively and passively.  The Veteran was diagnosed as having metatarsalgia and asymptomatic mild pes planus.  The physician who conducted the August 2008 VA examination opined that the Veteran's foot numbness was likely ("at least as likely as not") related to a back disability, namely S1 radiculopathy, or peripheral neuropathy.  The examiner, however, could not further speculate as to the cause of the numbness because that was within the purview of a neurologist.

A January 2012 VA examination report indicates that the Veteran reported bilateral foot arch pain.  There was no history of any Morton's neuroma, hammer toes, hallux valgus, hallux rigidus, pes cavus (claw foot), malunion or nonunion of the tarsal or metarsal bones, bilateral weak foot, or any other foot injuries.  Examination of the feet revealed that the arches were tender to palpation, but that there was no pes planus or plantar fibroma.  The Veteran did not use any assistive devices and his foot problems did not cause functional impairment of the lower extremities such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  X-rays of the feet were normal.  A diagnosis of metatarsalgia was provided.

VA treatment records dated in March 2012 and the Veteran's testimony during the March 2012 hearing include reports of a constant burning pain in the arches of the feet.  Examinations revealed bilateral pes planus and hyper-pronation; however, there was no hammer toe deformity, hallux valgus/bunion, hallux rigidus/limitus, bony prominences/spurs, plantar fasciitis, neuroma, or pes cavus.  The Veteran was diagnosed as having pes planus and hyper-pronation.

The evidence reflects that since the effective date of service connection, the Veteran has reported bilateral foot arch pain and numbness.  There is no evidence of any claw foot, malunion or nonunion of the tarsal or metatarsal bones, or any other foot injuries, and the January 2012 VA examination report specifically indicates that such diagnoses were not present during the examination.  Thus, a higher rating is not warranted under DC 5278 or DC 5283.  Although the Veteran has been diagnosed as having pes planus, the disability is not service-connected and has not been found to be related to the service-connected metatarsalgia.  Moreover, the Veteran's reported foot numbness has been attributed to separately diagnosed radiculopathy or neuropathy.

Additionally, in light of the fact that DC 5279 is not based on limitation of motion and the Veteran is already in receipt of the maximum schedular rating under this diagnostic code, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to functional impairment, are not for application.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The only other diagnostic code under which a higher rating may be warranted is DC 5284 for foot injuries; however, a higher 20 percent rating under this diagnostic code is only warranted for a moderately severe foot injury.  The above evidence reflects that the symptoms of the Veteran's bilateral foot disability are no more than moderate.  Specifically, he has only reported bilateral foot pain and numbness.  Objective examinations of the feet have generally been normal, he does not use any assistive devices for ambulation, and he has not demonstrated an abnormal gait.  Also, the ranges of motion of the feet were noted to be generally normal during the September 2005 and May 2008 VA examinations.  Hence, the symptoms of the Veteran's bilateral foot disability most closely approximate the criteria for a 10 percent rating under DC 5284 and a higher rating under that diagnostic code is not warranted.  38 C.F.R. §§ 4.7, 4.71a, DC 5284. 

Moreover, the Veteran has not contended, and the evidence does not otherwise reflect, that he has completely lost all functional use of his feet, with no effective function remaining other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance.  This finding was specifically made during the January 2012 VA examination and the Veteran has not required any assistive devices for ambulation and has demonstrated a normal gait.  Thus, a higher rating of 40 percent under DC 5284 for loss of use of the foot is also not warranted.  

In sum, the Veteran is already in receipt of the maximum schedular rating for bilateral metatarsalgia under DC 5279 and the evidence does not support a finding that a higher initial rating is warranted under any other applicable diagnostic code at any time since the effective date of service connection.  The appeal must be denied.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5276-5284.

Tinea Pedis with Onychomycosis

The Veteran's tinea pedis with onychomycosis is currently rated under 38 C.F.R. § 4.118, DC 7813 as dermatophytosis.  Dermatophytosis is to be rated under the diagnostic code for disfiguring scars to the head, face or neck (DC 7800), scars (DCs 7801-7805) or dermatitis (DC 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, DC 7813.  In this case, the Veteran's service-connected skin disability does not involve the head, face or neck and he does not have scars.  Thus, the disability is rated by analogy as dermatitis under DC 7806.

Under DC 7806, a noncompensable rating is warranted if less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy was required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  Id.

A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.

A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  Id. 

During a September 2005 VA examination, the Veteran reported that he experienced worsening problems associated with tinea pedis and that such problems were treated with over the counter antifungal medications.  There was no history of any pruritis, pigment or hair change, lesions, or tattoos.  Examination revealed that there were superficial white scales in a moccasin type distribution on the feet.  There was a positive archiform pattern of the scales.  Also, there was a whitish gray discoloration and thickening of the free edge of the left great toenail.  Diagnoses of tinea pedis and onychomycosis were provided.  The tinea pedis was minimally present on the soles of the feet and affected less than 1 percent of the Veteran's total body surface area.  The onychomycosis was present on the left great toe and also affected less than 1 percent of the total body surface area.

A May 2008 VA examination reveals that the Veteran reported progressively worsening tinea pedia.  There was scaling and maceration in the webs between the toes and on the borders of the feet.  Such symptoms were treated with Tinactin spray, but they essentially remained unchanged.  The lesions were occasionally itchy, especially when there was breakdown of the skin.  There were no systemic symptoms of fevers, chills, night sweats, loss of weight, or appetite.  The Veteran also reported that he had experienced toenail fungus in both great toenails since service.  Such symptoms had been treated, but were essentially unchanged.

Examination revealed that there was scaling and maceration in the webs between the toes and on the dorsal borders of the feet.  Such symptoms covered approximately 2 percent of the total body surface area and 0 percent of the exposed body surface area.  Also, there was thickening and ridging of the great toenails consistent with onychomycosis.  The Veteran was diagnosed as having tinea pedis and onychomycosis.

A report of a VA examination dated in July 2008 indicates that the Veteran reported intermittent flakiness of the feet and skin peeling.  There were no associated systemic symptoms.  He had received treatment from his primary care physician for his tinea pedis, but had not been treated by a dermatologist.  He used over the counter topical medications (i.e. tinactin, lamisil) on a daily basis to treat his skin problems, but did not use any corticosteroids or other immunosuppressive drugs.  His symptoms had minimally improved during the previous 12 months, but there had been no worsening.

Examination of the feet revealed that there were areas of peeling skin in between the toes and on the inner aspect of the heels.  The toe nails were not involved.  The area of involvement had not changed during the previous 6 months.  Using the rule of nines, there was scaling and minimal maceration in the webs between the toes on the dorsal borders of the feet which covered approximately 2 percent of the total body surface area and 0 percent of the exposed body surface area.  Further, there was thickening and ridging of the great toenails which was consistent with onychomycosis.  A diagnosis of intertrigal tinea pedis was provided.

The Veteran reported during a January 2012 VA examination that he experienced a worsening pruritic foot rash that was treated with foot powder.  The skin disease did not cause any scarring or disfigurement of the head, face, or neck, did not involve any benign or malignant skin neoplasms, and was not associated with any systemic symptoms.  There was constant or near constant treatment of the Veteran's skin symptoms with topical tinactin.  Examination revealed scaling and maceration in the webs between the toes (more marked on the left foot), on the heels, and on the dorsal borders of the feet.  The service-connected skin disease involved less than 5 percent of his total body area and did not involve any exposed body area.  He was diagnosed as having tinea pedis.

During the March 2012 hearing, the Veteran reported that he experienced peeling and flaking skin, itching, and burning from the top to the bottom of his feet.  Such symptoms did not extend up to the ankles and were treated with a "salve."  There was also occasional bleeding and pus discharge.  He also contended that he had been prescribed a steroid cream for his skin problems approximately 2 weeks prior to the hearing.

The above evidence indicates that since the effective date of service connection, the Veteran's service-connected tinea pedis and onychomycosis has involved less than 5 percent of his entire body and 0 percent of exposed areas.  Also, he reported during the September 2005, May and July 2008, and January 2012 VA examinations that he had not received any systemic therapy for his skin disease.  Rather, he only used topical creams.

The Board acknowledges that the Veteran reported during the March 2012 hearing that he had been prescribed a steroid cream for his service-connected skin disease approximately 2 weeks prior to the hearing.  He is competent to report the treatment received for his skin disease; however, his report must be weighed against the objective evidence and its credibility must be assessed.  Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  

VA treatment records dated in March 2012 (prior to the March 2012 hearing) reflect that the Veteran had only been prescribed a topical antifungal cream (i.e. clotrimazole) for skin problems.  There is no other evidence of any immunosuppressive treatment for the Veteran's service-connected skin disease (including corticosteroids) at any time during the claim period.  In light of the objective evidence of only topical treatment during the period immediately prior to the March 2012 hearing, the Board finds that the Veteran's report of "steroid cream" use is not credible.

In sum, the symptoms of the Veteran's service-connected tinea pedis with onychomycosis have most closely approximated the criteria for a 0 percent rating under DC 7806 since the effective date of service connection.  Hence, an initial compensable rating is not warranted and the appeal must be denied.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.118, DC 7806.

Hiatal Hernia

The Veteran's hiatal hernia is currently rated under 38 C.F.R. § 4.114, DC 7346.  Under DC 7346, the following ratings apply: a 10 percent rating is warranted for hiatal hernia with two or more of the symptoms for the 30 percent rating of less severity; a 30 percent rating is warranted for hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of a considerable impairment of health; and a 60 percent rating is warranted for hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.
VA treatment records dated from March to April 2005 include reports of occasional heartburn (pyrosis).  There was no abdominal pain, hematemesis, or diarrhea.  The Veteran took medications (e.g. pepcid, ranitidine) for symptoms associated with gastroesophageal reflux disease (GERD).  Examinations revealed that he was well developed and nourished and in no apparent distress.  The abdomen was soft, nontender, and nondistended, there were normal bowel sounds, and there was no hepatosplenomegaly.  The Veteran was diagnosed as having GERD.

The September 2005 VA examination report reveals that the Veteran reported regurgitation of stomach acid, gas, and epigastric burning.  Such symptoms were treated with medication (e.g. omeprazole) and diet modification.  He also experienced constipation approximately once a week, occasional loose stools with mucus, and pain (possibly due to constipation).  He had gained 25 pounds during the previous 12 months, had a good appetite, and did not experience any nausea, vomiting, hernia, or hemorrhoids.

Examination revealed that the Veteran was well developed and nourished and in no apparent distress.  His abdomen was soft, nontender, and nondistended, there were normal bowel sounds, and there was no hepatosplenomegaly.  An upper gastrointestinal series revealed a small hiatal hernia and positional reflux to the thoracic inlet which cleared rapidly.  A diagnosis of medication controlled esophageal reflux was provided.

VA treatment records dated from November 2005 to November 2007, the Veteran's November 2006 statement, and his testimony during the November 2006 hearing reveal that he reported acid reflux/heartburn, stomach pain and burning, gas, bloating, and diarrhea.  He did not, however, experience any new worrisome constipation, upper or lower abdominal bleeding, dysphagia, or any other bowel concerns.  He took medications (e.g. Pepcid AC) for his symptoms.  Examinations revealed that he was in no acute distress, that his weight was stable, that the abdomen was soft, nontender, and nondistended, that there were normal bowel sounds, and that there was no hepatosplenomegaly or masses.  A colon barium enema revealed a moderate to large amount of feces without bowel loop distention.  The Veteran was diagnosed as having GERD.

During the May 2008 VA examination, the Veteran reported that he had experienced symptoms of GERD ever since service, including substernal burning, an acid taste at the back of his throat, and occasional nausea.  He did not, however, experience any vomiting, epigastric pain, hematemesis, melena, hematochezia, diarrhea, constipation, loss of weight, or loss of appetite.  He took medications for his symptoms (e.g. omeprazole, Zantac), but they remained unchanged.  There was no relation between his symptoms and any particular food type and his symptoms remained the same whether or not he ate.  Examination revealed that the abdomen was soft and nontender and that there was no organomegaly.  Bowel sounds were present.  A diagnosis of GERD was provided.

Medical records dated from June 2008 to October 2011, a May 2008 statement by the Veteran, and his testimony during the March 2012 hearing include reports of daily reflux, gas, heartburn, foul breath, and occasional nausea.  The Veteran used various medications, but his symptoms were not relieved by such medications; however, there was no abdominal pain, vomiting, dysphagia, bloody stools, diarrhea, constipation, belching, bloating, loss of appetite, or weight loss.  Examinations revealed that the Veteran was well developed and nourished and in no apparent distress, that his abdomen was soft, nontender, and nondistended, that there were normal positive bowel sounds, and that there were no masses, ascites, or hepatosplenomegaly.  Diagnoses of GERD, dyspepsia, esophagitis, hiatal hernia, gastritis, and duodenitis were provided.

The above evidence indicates that since the effective date of service connection, the Veteran's service-connected hiatal hernia has been manifested by epigastric pain and burning, heartburn (pyrosis), regurgitation of stomach acid, gas, bloating, and occasional nausea.  There, however, is no evidence of any dysphagia and the Veteran specifically denied any history of dysphagia on several occasions during the claim period.

The Court has held that where rating criteria are worded in the conjunctive with the use of the word "and," each of the specified criteria must be present to warrant the specified percentage requirements.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  The holding in Camacho, however, only applies where the rating criteria are "successive," meaning that the criteria for the lower rating plus additional criteria are required before the next higher rating is warranted.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  In this case, the criteria for a 30 percent rating under DC 7346 incorporate those required for the 10 percent rating, and are "successive."  As such, all of the additional criteria would be required for the next higher rating.  See Tatum, 23 Vet. App. at 156; Camacho, 21 Vet. App. at 360.

In this case, there is no evidence of dysphagia at any time since the effective date of service connection.  Hence, the criteria for a 30 percent rating under DC 7346 have not been me.  See Comacho, 21 Vet. App. at 360; 38 C.F.R. § 4.114, DC 7346.  Moreover, the Veteran has maintained full time employment throughout the claim period and has not reported any time lost from work due to hiatal hernia. He has been well nourished and developed and in no acute distress during numerous clinical evaluations and his hiatal hernia has not had any considerable effects on his activities of daily living.  Additionally, he had gained 25 pounds during the previous year at the time of the September 2005 VA examination.  Thus, the evidence does not reflect considerable to severe impairment of health due to the Veteran's service-connected hiatal hernia so as to warrant a higher rating under DC 7346.

In sum, the symptoms associated with the Veteran's service-connected hiatal hernia have most closely approximated the criteria for a 10 percent rating under DC 7346 during the entire claim period.  Thus, an initial rating higher than 10 percent is not warranted at any time since the effective date of service connection.  Accordingly, the appeal must be denied. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.114, DC 7346.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's service-connected bilateral metatarsalgia, tinea pedis with onychomycosis, or hiatal hernia.  The symptoms associated with these disabilities include bilateral foot pain and tenderness, scaling and maceration of the skin on the feet, thickening and ridging of the toenails, nausea, heartburn, regurgitation of stomach acid, a foul breath, gas, nausea, epigastric burning and pain, and bloating.  These symptoms are contemplated by the appropriate diagnostic criteria in DCs 5279, 7346, and 7806.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence reflects that the Veteran has reportedly been gainfully employed in full time employment as a law enforcement officer throughout the entire claim period.  As there is no evidence of unemployability, a claim for a TDIU under Roberson and Rice is not raised in this case.


ORDER

Entitlement to service connection for fibromyalgia is granted.

Entitlement to an initial 70 percent rating for PTSD, effective January 10, 2005, is granted.

Entitlement to an initial rating higher than 10 percent for bilateral metatarsalgia is denied.

Entitlement to an initial compensable rating for tinea pedis with onychomycosis is denied.
Entitlement to an initial rating higher than 10 percent for a small hiatal hernia is denied.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

In this case, the evidence indicates that the Veteran's service-connected low back disability may have worsened since his last VA examination in January 2012.  For example, during the March 2012 hearing he reported that the symptoms associated with his back disability had worsened since the January 2012 examination.   In light of this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected low back disability is triggered.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A January 2013 VA psychiatric evaluation note from the VA Medical Center in Memphis, Tennessee (VAMC Memphis) located among the Veteran's paperless records in the Virtual VA system reflects that he was scheduled for follow-up psychiatric treatment in February 2013.  The most recent VA treatment records in the claims file are dated in January 2013.  Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b), (c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Additionally, if any additional treatment records are obtained and reflect that the Veteran's service-connected psychiatric disability may have worsened since his most recent examination in January 2012, he should be afforded a new VA examination to assess the severity of the disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for psychiatric and low back disabilities from VAMC Memphis from January 2013 through the present, and from any other sufficiently identified VA facility.  All efforts to obtain these records must be documented in the claims file.

Efforts to obtain these records shall continue until they are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected back disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review.
The ranges of all thoracolumbar spinal motions shall be reported in degrees.  The examiner shall also answer the following question:

What is the extent of any additional limitation of motion (in degrees) of any thoracolumbar spinal motion due to weakened movement, excess fatigability, incoordination, pain, and/or flare-ups? 

The examiner shall report whether there is any ankylosis of the thoracolumbar spine or entire spine.  If ankylosis is present, the examiner shall specify whether it is favorable or unfavorable and the angle at which the spine is held.

The examiner shall also report the total duration of any incapacitating episodes due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician during the past 12 months.

The examiner shall also specify the nerves affected by the back disability and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

The examiner must provide a rationale for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  If the examiner rejects the Veteran's reports of symptomatology, the examiner must provide a reason for doing so.

3.  After conducting any additional indicated development, including a VA psychiatric examination if warranted after receipt of any new treatment records readjudicate the issues on appeal.  If any benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  Thereafter, the case shall be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


